UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6523


MICHAEL OWEN HARRIOT,

                    Plaintiff - Appellant,

             v.

ROBERT WAIZENHOFER, FBI; SCARLETT                          WILSON;    HERBERT
LOUTHIAN, Esq.; NATHANIEL ROBERSON,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:18-cv-00540-JFA)


Submitted: September 25, 2018                               Decided: November 30, 2018


Before GREGORY, Chief Judge, FLOYD, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Michael Owen Harriot, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Owen Harriot appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing under 28 U.S.C. § 1915(e)(2)(B)

(2012) his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971). “[W]e may affirm a district court’s ruling on

any ground apparent in the record.” United States ex rel. Drakeford v. Tuomey, 792 F.3d
364, 375 (4th Cir. 2015). A federal court may sua sponte dismiss a complaint as barred

by the statute of limitations on initial review pursuant to § 1915. Eriline Co. S.A. v.

Johnson, 440 F.3d 648, 656-57 (4th Cir. 2006); Nasim v. Warden, Md. House of Corr., 64
F.3d 951, 954-55 (4th Cir. 1995) (en banc). We affirm the district court’s order because

Harriot’s claims are barred by the applicable three-year statute of limitations. S.C. Code

Ann. § 15-3-530(5) (2005); Robinson v. Clipse, 602 F.3d 605, 606-07 (4th Cir. 2010).

We deny Harriot’s motion to reconsider our order directing him to pay the filing fee and

his motion to disqualify the magistrate judge and district judge. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2